Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. Unity of invention does not exist a priori because the claimed methods measure different effects and utilize distinct modes of operation/reagents. More specifically, the methods employ various antibody compositions to quantify protein-protein interaction, predict responsiveness of a subject having cancer to a PD-1 or PD-L1 acting agent, or screen test agents for the ability to disrupt or promote protein interactions. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I, claim(s) 1 is drawn to a method of quantifying a protein-protein interaction between two cells utilizing first and second antibody binding compositions.
Group II, claim(s) 2, 3, 5-11 and 20-25, are drawn to methods of quantifying a protein-protein interaction between two cells utilizing first, second, and third antibody binding compositions.
Group III, claim(s) 12 and 26, are drawn to methods for predicting responsiveness of a subject having a cancer to a PD-1 or PD-L1 acting agent utilizing first, second, and third antibody binding compositions and measuring the amounts of PD-1-PD-L1 complexes.
Group IV, claim(s) 13-19 and 27-33, are drawn to methods of screening test agents for the ability to disrupt or promote formation of a protein-protein interaction between two cells utilizing first, second, third, and fourth antibody binding compositions in a test cell culture. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The methods are drawn to different outcomes and employ independent/distinct reagents. 


For example, the methods have different antibody compositions (numbers of antibodies), measure different cleavage inducing moiety attachments and/or diverse binding characteristics for the cleavable linkages to molecular tags, requiring selective reagent interactions that are not necessitated by all of the independent claims, and assess diverse parameters (protein interaction, cancer subject responsiveness, or screens for test agents). 
 
4. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
5.	A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by
an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor
by his or her legal name and by the processing fee required under 37 CFR 1.17(1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Lisa Cook
Patent Examiner
Hoteling
Art Unit 1642
9/1/22





/LISA V COOK/Primary Examiner, Art Unit 1642